Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, commenced this CPLR article 78 proceeding challenging a tier III disciplinary determination finding him guilty of fighting, creating a disturbance and engaging in violent conduct. We confirm.
Contrary to petitioner’s assertion, the determination of guilt is supported by substantial evidence consisting of the misbehavior report, testimony adduced at the hearing and confidential information considered by the Hearing Officer in camera (see Matter of Tevault v Goord, 43 AD3d 1238, 1238-1239 [2007]). Regarding the confidential information, our review reveals that it was sufficiently detailed and probative for the Hearing Officer to independently assess its reliability and credibility (see Matter of Catlin v Gouverneur Correctional Facility, 38 AD3d 1025, 1026 [2007]). To the extent that petitioner and his inmate witnesses testified that he was not involved in the incident, this raised credibility issues for resolution by the Hearing Officer (see Matter of Graham v Goord, 43 AD3d 526, 526 [2007]).
We have examined petitioner’s remaining contentions, including his claim that the Hearing Officer was biased, and find them to be without merit.
Peters, J.E, Rose, Lahtinen, Kane and Malone Jr., JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.